COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  NOEL CASTILLO AND NORMA                                      No. 08-22-00167-CV
  CASTILLO                                        §
                                                                  Appeal from the
                                Appellant,        §
                                                           County Criminal Court No. 1
  v.                                              §
                                                             of El Paso County, Texas
  MARIA MARTINEZ                                  §
                                                              (TC# 2022-CCV00425)
                              Appellee.           §

                                          O R D E R

       The Court GRANTS the Appellants’ second motion for extension of time within which to

file the brief until December 22, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANTS’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Appellants Noel Castillo and Norma Castillo, pro se,

prepare the Appellants’ brief and forward the same to this Court on or before December 22, 2022.

       IT IS SO ORDERED this 19th day of December, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.